Exhibit 10.4 PROPERTY MANAGEMENT AND LEASING AGREEMENT FOR ETRE PROPERTY A-1, LLC AT 1201 CONNECTICUT AVENUE, NW WASHINGTON, DC 20036 TABLE OF Contents PAGE Article 1. DEFINITIONS 1 1.1 Definitions. 1 Article 2. TERM; TERMINATION 3 2.1 Initial Term. 3 2.2 Renewal Term. 4 2.3 Termination. 4 2.4 Bankruptcy Event. 4 2.5 Effect of Expiration or Termination. 5 2.6 Leasing Prospects. 5 Article 3. ENGAGEMENT OF MANAGER 6 3.1 Engagement of Manager. 6 3.2 Owner Information and Cooperation. 6 Article 4. MANAGEMENT RESPONSIBILITIES 6 4.1 Management. 6 4.2 Employees, Independent Contractor. 6 4.3 Schedule of Personnel. 7 4.4 Compliance with Laws, Agreements, Etc. 7 4.5 Compensation; Office Expenses. 8 4.6 Approved Budget. 9 4.7 Collection of Rents and Other Income. 9 4.8 Repairs. 9 4.9 Supplies. 10 4.1 Service Contracts. 10 4.11 Project Construction Management Services. 10 4.12 Taxes, Mortgages. 11 4.13 Advances. 11 4.14 Delegation. 11 Article 5. LEASING RESPONSIBILITIES 12 5.1 Engagement. 12 5.2 Execution of Leases. 12 5.3 Lease Forms. 12 5.4 Outside Brokers. 12 5.5 Advertising. 12 5.6 Leasing Expenses. 13 Article 6. INDEMNIFICATION; INSURANCE 13 6.1 Indemnification. 13 6.2 Notices. 13 6.3 Owner's Insurance. 14 6.4 Manager's Insurance. 14 6.5 Contractors' Insurance. 14 6.6 Waiver of Subrogation. 15 Article 7. FINANCIAL REPORTING AND RECORDKEEPING 15 7.1 Books of Accounts. 15 7.2 Financial Reports. 15 7.3 Supporting Documentation. 16 7.4 Accounting Principles. 16 Article 8. OWNER'S RIGHT TO AUDIT 16 8.1 Right to Audit. 16 8.2 Production of Documents. 17 Article 9. BANK ACCOUNTS 17 9.1 Operating Account. 17 9.2 Restricted Account. 17 9.3 Transfer of Funds. 17 9.4 Security Deposit Account. 18 9.5 Change of Banks. 18 Article 10. PAYMENT OF EXPENSES 18 10.1 Manager's Personnel Costs. 18 10.2 Costs Eligible for Payment from Operating Account. 19 10.3 Non-reimbursable Costs. 20 Article 11. INSUFFICIENT GROSS INCOME 21 11.1 Priorities. 21 11.2 Statement of Unpaid Items. 21 Article 12. SALE OF A PROPERTY 21 12.1 Cooperation with Sales Broker. 21 12.2 Cooperation with Owner. 21 12.3 Inquiries and Offers to Purchase Property. 21 Article 13. REPRESENTATIONS AND WARRANTIES 21 13.1 Representations and Warranties. 21 Article 14. NOTICES 23 14.1 Notices. 23 Article 15. GENERAL PROVISIONS 24 15.1 No Assignment. 24 15.2 Consents and Approvals. 24 15.3 Amendments. 24 15.4 Headings. 24 15.5 Complete Agreement. 24 15.6 Survival. 24 15.7 Payments. 24 15.8 No Third-Party Beneficiaries. 25 15.9 Confidentiality. 25 15.1 Press Releases. 25 15.11 Attorney's Fees; JURY WAIVER. 26 15.12 Non-Solicitation. 26 15.13 Limited Liability. 26 15.14 Force Majeure. 26 15.15 Governing Law. 26 15.16 Counterparts. 26 SCHEDULES Schedule A – Legal Description Schedule B – Schedule of Employees Schedule C – Property Agreements Schedule D – Owner Start Up Information Schedule E – Compensation Schedule F – Form of Lease PROPERTY MANAGEMENT AND LEASING AGREEMENT This PROPERTY MANAGEMENT AND LEASING AGREEMENT, dated this day of May, 2014 (this " Agreement ") by and between ETRE PROPERTY A-1, LLC, a Delaware limited liability company (hereinafter " Owner ") and JONES LANG LASALLE AMERICAS, INC., a Maryland corporation (hereinafter " Manager "). RECITALS A. Owner owns certain real property (the " Real Property ") located at 1201 Connecticut Avenue, NW, District of Columbia (the " District "), and described in Schedule A attached hereto and made a part hereof. B. Owner desires to engage Manager as Owner's exclusive property manager and leasing agent for the Real Property and the improvements thereon (the " Property ") and in connection therewith to manage, operate, maintain and lease the Property as the sole and exclusive property manager and leasing agent having responsibility therefor, on the terms and conditions hereinafter set forth. C. Manager is in the business of managing and leasing of similar properties to the Property, and desires to accept such engagement. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Article 1. DEFINITIONS Definitions . For all purposes of this Agreement, except as otherwise expressly provided: " Agreement " shall have the meaning set forth in the preamble. " Approved Operating Budget " shall have the meaning set forth in Section4.6(b) . " Bank " shall have the meaning set forth in Section9.2 . " Benefit Plans " shall have the meaning set forth in Section10.1 . " Building Systems " shall mean the Property's mechanical, electrical, heating, ventilating and air conditioning systems, plumbing systems, sanitary systems, and sprinkler systems. " Burden " shall have the meaning set forth in Section10.1 . " Cash Management Agreement " shall have the meaning set forth in Section9.2 . " Confidential Information " shall have the meaning set forth in Section15.9(a) . " Control " shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management, policies or activities of a Person, whether through ownership of voting securities, by contract or otherwise. " District " shall have the meaning set forth in the recitals. 1 " Effective Gross Income " shall mean, for any period, the aggregate amount of all revenues from the operation of the Property during such period including, without limitation, (i) rentals (including common area maintenance charges, escalation, percentage rent, if any) and any other fees and charges actually collected during such period pursuant to Leases, occupancies or other uses of the Property; (ii) security deposits forfeited by Tenants during such period; (iii) termination fees or other non-rental recoveries from Lease buyouts or legal actions during such period, (iv) vending machines and garage income during such period, if applicable; (v) proceeds from rental interruption insurance received during such period by Owner; (vi) net income actually received during such period from work orders, construction charges, supervisory, consent or approval charges and license and storage fees, as applicable; and (vii) all other net operating income actually received during such period for any services or products furnished or billed to Tenants or any other occupants of the Property. " Force Majeure " shall have the meaning set forth in Section15.14 . " Governmental Authority " shall mean any court, board, agency, commission, office or authority of any nature whatsoever or any governmental unit (federal, state, District, county, district, municipal, city, foreign or otherwise) whether now or hereafter in existence. " Hazardous Materials " shall include, without limitation, flammable, explosives, radioactive materials, asbestos, polychlorinated biphenyls, chemicals known to cause cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic substances or related materials, petroleum and petroleum products, and substances declared to be hazardous or toxic under any applicable Legal Requirement now or hereafter enacted or promulgated by any Governmental Authority, excluding normal business products used in non-reportable quantities and in accordance with applicable Legal Requirements. " Identified Personnel " shall have the meaning set forth in Section10.1 . " Lease " shall mean a lease between Owner (or Owner's predecessor) and the Tenant named therein covering the portion of the Property described therein. " Leasing Commissions " shall have the meaning set forth in Section4.5(a) . " Legal Requirement " shall have the meaning set forth in Section4.4(a) . " Lender " shall have the meaning set forth in Section9.2 . " Lists " shall mean the Specially Designated Nationals and Blocked Persons List maintained by OFAC pursuant to the Order and/or on any other list of terrorists or terrorist organizations maintained pursuant to any of the rules and regulations of OFAC or pursuant to any other applicable Orders. " Manager " shall have the meaning set forth in the preamble. " Minimum Working Capital Amount " shall have the meaning set forth in Section9.1 . " OFAC " shall mean the Office of Foreign Asset Control, Department of the Treasury. " Operating Account " shall have the meaning set forth in Section9.1 . " Operating Budget " shall have the meaning set forth in Section4.6(a) . 2 " Operational Standard " shall have the meaning set forth in Section4.1(b) . " Order " shall mean Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001). " Orders " shall mean, collectively, the Order and other similar requirements contained in the rules and regulations of OFAC and in any enabling legislation or other Executive Orders in respect thereof. " Outside Broker " shall mean a Person who is a real estate broker licensed by the District, including agents of Manager or affiliates of Manager, other than those individuals who comprise the project team responsible for leasing the Property. " Outside Broker Agreement " shall have the meaning set forth in Section5.4 . " Owner " shall have the meaning set forth in the preamble. " Party " shall mean, as the context may require, Owner or Manager. " Person " shall mean any corporation, partnership, limited liability company, joint venture, individual, trust, real estate investment trust, banking association, federal or state savings and loan institution and any other legal entity, whether or not a party hereto. " Property " shall have the meaning set forth in the recitals. " Property Agreements " shall have the meaning set forth in Section4.4(c) . " Prospective Tenant List " shall have the meaning set forth in Section2.5(a)(ii)(E) . " Real Property " shall have the meaning set forth in the recitals. " Related Party " shall mean, relative to any Person, (x) any other Person that, directly or indirectly, owns more than ten percent (10%) of such Person or is in Control of, is Controlled by or is under common Control with such Person or (y) any officer, director, employee or agent of a Person described in clause (x) of this definition. " Renewal Term " shall have the meaning set forth in Section2.2 . " Restricted Account " shall have the meaning assigned to such term in the Cash Management Agreement. " Service Contracts " shall have the meaning set forth in Section4.10 . " Services " shall have the meaning set forth in Section10.1 . " Tenant " shall mean the Person named as such under any Lease. " Term " shall have the meaning set forth in Section2.1 . Article 2. TERM; TERMINATION Initial Term . Manager's duties and responsibilities under this Agreement shall begin on the [_]day of May, 2014 and shall end on May [_], 2015 (the " Term "), unless sooner terminated as provided herein. 3 Renewal Term . Unless written notice to the contrary is given by any Party hereunder not less than thirty (30) days prior to the end of the applicable expiration date of this Agreement, this Agreement shall automatically be renewed to the extent permitted by law for additional successive one (1) year terms (each such renewal term, a " Renewal Term ") on its then existing terms and conditions. Termination . Notwithstanding the provisions of Sections2.1 and above to the contrary, this Agreement may be terminated, upon the occurrence of any of the following circumstances: (a) if any Party shall default in the performance of any of its respective duties and obligations hereunder, any non-defaulting Party may terminate this Agreement upon thirty (30) days written notice to the defaulting Party, unless the default is cured within said thirty (30) day period, or if the nature of the default will not permit it to be cured within said thirty (30) day period, the defaulting Party commences to cure such default within such thirty (30) day period and thereafter proceeds to complete the same with reasonable diligence; (b) if Owner shall sell the Property to an unrelated third party, this Agreement shall terminate as of the date of consummation of the sale. Owner shall use its best efforts to give Manager at least sixty (60) days prior written notice of any pending sale of the Property; or (c) any Party may, at its option and in its sole and absolute discretion, elect to terminate this Agreement upon thirty (30) days prior written notice to the other Party and this Agreement shall automatically terminate on the thirtieth (30 th
